DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application makes reference to or appears to claim subject matter disclosed in Application No.62/875,572, filed July 18, 2019.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in 



Claim Rejections - 35 USC § 112
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “important” in claim 4, line 2, is a relative term which renders the claim indefinite. The term “important” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “style” in claim 2, both line 2 and line 3 is a relative term which renders the claim indefinite. The term “style” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 is contains the trademark/trade name Plexiglas.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a transparent plastic and, accordingly, the identification/description is indefinite.
	In claim 5 line 2 the phrase “vehicle partitions’ material is composed of, but not limited to  three Plexiglas panels“  is considered to be indefinite It is unclear if Applicant is reciting three Plexiglas panels or any number of panels.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt GB 2455089 in view of Renforth et al US Patent Application Publication No. 2014/0252791 and KR200332413.
The Gerhardt in figure 32 discloses a readily movable partitions for protecting drivers from shifting cargo.  The partition is foldable for storage (page 24 lines 33-37) comprising: 
(claim 1); A partition having folding panels (211, 212, 213), a set of hinges (see page 12 lines 18 -25)  to secure and give the ability of folding to said panels of said partition.

The claimed invention is distinguishable from Gerhardt by its recitation of:
two height adjustable leg members removably secured to said folding panels of said passenger vehicle partition; and a set of utility straps,
characterized in that the straps are detachable to secure said passenger vehicle partition to a vehicle for secured horizontal positioning of said passenger vehicle partition; and the partition is recited as being acrylic.  

Renforth discloses a partition designed for quick and  easy removal and  installment, see abstract.  Renforth discloses straps(78, 82, 178, 182, 382 …..) for attaching the partition to the 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute straps and adjustable legs as taught by Renforth for the partition/vehicle attachment apparatus employed in Gerhardt to enable quick and easy installment of Gerhart’s partition and that is adaptable to vehicle cabin interiors having different heights.
The Korean 200332413 publication discloses a partition 110 protecting a driver that is made from transparent acrylic plates. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to make Gerhardt as modified by Renforth’s partition panels from transparent acrylic as taught by KR200332413 to allow for inspection by the driver of cargo and other items in the back of the vehicle behind the partition.  
In regard to claim 4, the straps (78, 82, 178, 182, 382 …..) can be employed for fastening the partition to a vehicle center post.

In regard to claim 5, the Korean 200332413 transparent acrylic is a transparent plastic.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt GB 2455089 in view of Renforth et al US Patent Application Publication No. 2014/0252791 and KR200332413 as applied to claim1 above, and further in view of Sharpe GB 2277060.
Gerhardt as modified by Renforth and KR200332413meets the claim limitations as applied above.  
The claimed invention is distinguishable from Gerhardt as modified by Renforth and KR200332413 by its recitation of a “threaded” adjustable leg
Sharpe disclose a vehicle partition wherein the partition has two  adjustable threaded legs 12.  
. 
 
Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt GB 2455089 in view of Renforth et al US Patent Application Publication No. 2014/0252791 and KR200332413 as applied to claim 1 above, and further in view of KR 2003661000.
Gerhardt as modified by Renforth and KR200332413 meets the claim limitations as applied above.  
The claimed invention is distinguishable from Gerhardt as modified by Renforth and KR200332413 by its recitation of the hinges being connected to the panels by nuts and bolts.
KR 2003661000 discloses a driver partition wherein a partition panel is connected to the partition with a hinge that is fixed thereto with nuts and bolts.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to employ nuts and bolts to fix the hinges in Gerhardt as modified by Renforth and KR200332413 to the panels as taught by KR 2003661000 as they are  well known as a reliable attachment means.  Gerhardt and Renforth do not disclose how the adjustable legs are connected to the panel.  Also, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to employ nuts and bolts to fix the adjustable legs in Gerhardt as modified by Renforth and KR200332413 to the panels as taught by KR 2003661000 as nuts and bolts are well known as a reliable attachment method
In regard to claim 7, the panels in Renforth are foldable about three hinges as described on page 14, line 32- page 15, line 3.
.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO form 892 is cited for their partitions and apparatus for attaching the partisan to the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612